


Exhibit 10.2


InterDigital
Short-Term Incentive Plan


Purpose
This Short-Term Incentive Plan (this “Plan”) is designed to provide an effective
means to motivate and compensate eligible employees, on an annual basis, through
cash and/or stock award bonuses based on the achievement of business and
individual performance objectives during each calendar year (“Plan Year”). The
Plan is intended to be the Company's primary vehicle for the granting of annual
bonuses. However, the Company may, in certain limited circumstances, grant
bonuses outside of this Plan, in the sole discretion of the Company.
The compensation contemplated under this Plan is considered “pay for
performance,” in that any payout under the Plan is subject to the achievement of
specific performance goals by the Company and by each individual during the Plan
Year. The Company believes that such compensation can be a highly effective form
of compensation that can enhance the employer-employee “stakeholder”
relationship. In addition, the Company hopes that by providing short-term
incentive compensation, the Company will motivate and increase the retention
rate among its employees, which, in turn, will enhance the Company's long-term
value.
Who Is Eligible?
All regular full-time or part-time employees1 will be eligible to receive a
bonus payout under the Plan, unless an employee: (i) is not working actively at
the time of the payout of the bonus or at least as of March 15th of the year
following the end of the Plan Year (unless such person was involuntarily
terminated other than for intentional wrongdoing after the end of the Plan Year,
but before the bonus was paid), (ii) was working actively for the Company for
less than ninety (90) days during the Plan Year, (iii) is determined not to have
performed minimally at a “Meets Job Requirements” level during the Plan Year, or
(iv) was involuntarily terminated for unsatisfactory performance or misconduct,
such determination to be made in the C.E.O.'s sole discretion (or the
Compensation Committee in the case of Section 16 Officers) based upon documented
or other objective substantiation.
The Compensation Committee may grant exceptions to the above eligibility
criteria in its sole discretion. The Chief Administrative Officer may grant
exceptions to the above eligibility criteria for non-executive employees who
have worked through the end of the third quarter of a Plan Year, provided,
however, that any bonus so awarded may not exceed $25,000. In addition,
employees who meet the eligibility requirements set out above but were not
regular full-time or part-time employees for the full Plan Year will be paid any
bonus on a pro rata basis.2 The pro rata amount will be calculated based on the
employee's income, i.e., base salary / regular pay and other eligible earned
income, if applicable, paid during the Plan Year.
How Does the Plan Work?
Each employee is assigned a Plan target based on their level in the
organization. The target bonus is a percentage of the employee's annual base
salary in effect as of the end of the Plan Year. Based on the Company's or
Department's level of achievement of certain annual corporate/departmental
objectives and the employee's individual contributions toward the
Company's/Department's goal achievement, the employee will receive the
appropriate payout under the Plan. Corporate annual goals and performance
results will be approved and measured by the Compensation Committee for the
C.E.O., Senior Executive Vice Presidents and Executive Vice Presidents.
Departmental annual goals and performance results will be approved by each
Department Head and the C.E.O. for all other employees. The corporate and
departmental goals will be communicated to employees, normally in the first
quarter of each Plan Year. The corporate and departmental performance goals are
designed to be reasonable “stretch” goals.
Individual annual goals and performance results will be approved and measured by
the Compensation Committee for the C.E.O., by the C.E.O. for Senior Executive
Vice Presidents and Executive Vice Presidents and by each respective Department
Head for all other employees. The individual performance goals are designed to
be reasonable “stretch” goals.
_________
1 “Regular full-time” and “regular part-time” employees are defined in the
Company's employee handbook and specifically exclude “seasonal/casual employees”
(which are also defined in the Company's employee handbook).
2 Employees who do not work a full Plan Year because they were out of work on an
approved leave of absence for part of the plan year will be paid any bonus on a
pro rata basis by calculating the bonus based on the actual amount of eligible
base income earned during the Plan Year. If the Employee is paid for part of the
leave through PTO or other eligible accrued form of income (not including STD or
worker's compensation payments), this income will be included in the base salary
calculation.






--------------------------------------------------------------------------------




The Plan target for each employee position band, and the associated weighting
factors, are as follows:
 
 
 
 
 
 
 
 
Band
(In the event a Participant changes bands during the Plan Year, the Annual
Target
Bonus will be calculated based on the Participant's actual band at year-end)
  
Annual Target
Bonus
(% of base salary)
 
Percentage of Bonus
Related to Business
Performance
(either Corporate
or Departmental)
 
Percentage of Annual
Target Bonus
Related to Individual
Performance
C.E.O.
  
80%
 
75%
 
25%
Senior Executive Vice President or Executive Vice President (or functional
equivalent)
  
45 - 55%*
 
75%
 
25%
Vice President (or functional equivalent)
  
40%
 
75%
 
25%
Senior Director (or functional equivalent)
  
30%
 
75%
 
25%
Director (or functional equivalent)
  
25%
 
75%
 
25%
Senior Manager (or functional equivalent)
  
20%
 
75%
 
25%
Manager (or functional equivalent)
  
15%
 
75%
 
25%
Non-Manager
  
9%/11%/13%
(based on position band)
 
75%
 
25%

*Senior Executive Vice Presidents and Executive Vice Presidents are generally
eligible for an Annual Target Bonus of 45% of base salary. However, the C.E.O.
(or the Compensation Committee in the case of Section 16 Officers) may, in his
sole discretion, designate a Senior Executive Vice President or an Executive
Vice President to be eligible for an Annual Target Bonus of 45% to 55% of base
salary based on their role within the Company and their ability to effect the
success of the Company and the achievement of its annual goals.
In each Plan Year, the portion of the Plan target related to business
performance may be allocated among a number of corporate/departmental goals.
How Do Actual Business and Individual Performance Affect the Bonus to Be Paid?
As described above, the bonus payout consists of two components: the portion
attributable to corporate/departmental performance and the portion attributable
to individual performance. If the Company's or a Department's actual goal
results and/or the employee's individual performance for the year exceed or fall
short of the established targets, then the bonus payout will be adjusted up or
down relative to the level of overachievement or underachievement. The impact of
actual results as compared to corporate/departmental and individual goals on any
bonus to be paid is described below.
Corporate Goals. The calculation of the portion of the bonus payout associated
with the business performance will be based upon either the Company's actual
business results measured against the goals set by the Compensation Committee
(for the C.E.O., C.F.O, President of the Company's patent holding subsidiaries
and other Sr. Officers) or the Department's actual business results measured
against the goals set by the Department (for all other bands). If the Company or
Department achieves a specified goal, then 100% of the portion of the bonus
related to that business goal will be awarded. If actual results deviate from
established business goals, then the bonus payout amounts will be determined as
follows.
Results above the goal: If the Company/Department performance exceeds an
established business goal by a certain percentage, then the payout of that
portion of the annual target bonus associated with that business goal will be
increased by the same percentage point(s) representing the overachievement (see
below):
 
 
 
 
Results
  
Percentage Payout
101%
  
101
%
ò
  
ò      


200%
  
200
%





--------------------------------------------------------------------------------




Results below the goal: If the Company/Department performance falls short of an
established goal by a certain percentage, then the payout of that portion of the
annual target bonus associated with that business goal will be decreased by the
same percentage point(s) representing the shortfall, with no bonus being payable
for a particular goal if the result is less than 80% of the target (see below):
 
 
 
 
 
Results
  
Percentage
Payout
 
100%
  
100


%
ò
  
ò  


(
80%
  
80


%
≤ 79%
  
—


%

The Compensation Committee, in its sole discretion, may determine that a
business goal has been substantially met or has been met to a degree warranting
a higher payout than would otherwise be calculable under this Plan. For example,
the Compensation Committee may determine that one-time charges should be
disregarded in determining the payout under an earnings performance goal.
Similarly, the C.E.O. in conjunction with the Department Head can determine that
a departmental goal has been substantially met to a degree warranting a higher
payout than would otherwise be calculable under this Plan.
Individual Performance. As described above, the evaluation of individual
performance portion of the bonus payout is the responsibility of the Department
Head (with input from the employee's direct supervisor, as appropriate) based on
the employee's performance during the Plan Year and their relative level of
contributions to the Departmental goals.
 
When Will the Bonus Be Paid?
Bonuses will normally be paid under the Plan on or before March 15 of the year
following each Plan Year.
An Example of How the Bonus Is Calculated
Assume an entry-level management employee is earning a base salary of $50,000
and is employed for the full Plan Year. The employee has an annual target bonus
of 15% of base salary ($7,500). The Department established two goals of equal
weight for the Plan Year. The actual results for the first goal were 4% below
the target; the actual results for the second goal were 2% above the target. The
Department Head determines the employee's individual performance to be 95%. The
employee's bonus would be calculated as follows:
 
 
 
 
 
 
 
 
 
 
Performance Factor
  
A
Percentage of
Bonus Relating to
Performance
Factor
 
B
Result as a
Percentage
of Goal
 
C
Percentage
Payout
  
A x C
Weighted Result
Goal One
  
40%
 
96%
 
96%
(1 to 1 ratio)
  
38.40%
(96% x 40%)
Goal Two
  
35%
 
102%
 
102%
(1 to 1 ratio)
  
35.70%
(102% x 35%)
Individual Performance
  
25%
 
95%
 
95%
  
23.75%
(25% x 95%)
Total
  
100%
 
N/A
 
N/A
  
97.85%
Bonus Calculation
  
Base Salary x Weighted Result x Annual Target
Bonus = Bonus to be paid
$50,000 x 97.85% x 15% = $7,338.75









--------------------------------------------------------------------------------




Who May Receive Bonus Payments in Common Stock?
For the C.E.O., Senior Executive Vice President and Executive Vice President and
Vice President bands or functional equivalent positions, the Compensation
Committee may, in its discretion, pay up to 100% of the bonus in common or
restricted stock pursuant to the 2009 Stock Incentive Plan, as amended. If
common or restricted stock is to be paid in lieu of cash, the number of shares
to be granted will be calculated as follows:
 
 
 
 
Number of Shares =
  
Up to 100% of Bonus
 
  
Closing Common Stock Price on the Date Prior to the Grant as Reported in the
Wall Street Journal

The stock will be registered. The Company will not impose any other material
restrictions (other than those set out in the 2009 Stock Incentive Plan or
required by law) or forfeiture provisions, including no forfeiture provisions
applicable to termination of employment.
Miscellaneous
The establishment of this Plan, any provisions of this Plan, and/or any action
of the Compensation Committee or any Company officer with respect to this Plan,
does not confer upon any employee the right to continued employment with the
Company. The Company reserves the right to dismiss any employee at will (at any
time, with or without prior notice, with or without cause), or otherwise deal
with an employee to the same extent as though the Plan had not been adopted.
The Company may, at its discretion, provide for any federal, state or local
income tax withholding requirements and Social Security or other tax
requirements applicable to the accrual of payment of benefits under the Plan,
and all such determinations shall be final and conclusive.
Payment of bonuses awarded under this Plan shall be made no later than March 15
of the year following the Plan Year in which the services relating to such bonus
award were rendered. The resolution of any questions with respect to payments
and entitlements pursuant to the provisions of this Plan shall be determined by
the Compensation Committee, in its sole discretion, and all such determinations
shall be final and conclusive.


This Plan may be terminated or revoked by the Compensation Committee, at its
sole discretion, at any time and amended by the Compensation Committee, at its
sole discretion, from time to time without the approval of any employee,
provided that such action does not reduce the amount of any Bonus payment below
an amount equal to the amount that would have been payable to the eligible
employee with respect to the Plan Year in which the termination, revocation or
amendment of the Plan occurs under the terms of the Plan as in effect
immediately prior to such termination, revocation or amendment, applied on a pro
rata basis.


May 2012






